Citation Nr: 1520165	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral heel pain.

2.  Entitlement to service connection for skin rashes.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.

4.  Entitlement to an initial disability rating in excess of 20 percent for a neck strain.

5.  Entitlement to an initial disability rating in excess of 70 percent for PTSD with secondary psychotic disorder and alcohol dependence.

6.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due exclusively to the service-connected posttraumatic stress disorder (PTSD) with secondary psychotic disorder and alcohol dependence and the service-connected neck strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.

The Veteran's PTSD, sleep apnea, skin rashes, and bilateral heels claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent for the PTSD, retroactively effective from April 25, 2007, the date of the Veteran's service connection claim.  The May 2008 rating decision also denied the service connection claims for sleep apnea, skin rashes, and bilateral heels.  The Veteran filed a Notice of Disagreement (NOD) in July 2008, appealing the initial disability rating assigned for the PTSD and the service connection denials.  The RO issued a Statement of the Case (SOC) in November 2008.  In January 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these four issues.

The Veteran's neck strain claim comes before the Board on appeal from a June 2010 rating decision of the RO in Seattle, Washington, which granted service connection for a neck strain.  The RO assigned an initial disability rating of 20 percent, retroactively effective from October 21, 2009, the date of the Veteran's service connection claim.  The Veteran filed a NOD in August 2010, appealing the initial disability rating assigned.  The RO issued a SOC in February 2013.  In February 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in October 2012, which added secondary psychotic disorder and alcohol dependence to the service-connected PTSD and then increased the disability rating to 70 percent.  The 70 percent rating was made retroactively effective from April 25, 2007, the effective date of service connection.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In his April 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran stated that he was currently unable to work due to his service-connected PTSD and service-connected neck strain.  The Veteran reiterated these statements to the Office of Personnel Management (OPM) in March 2014 when he was seeking disability retirement, and OPM determined that the Veteran was unable to work due to his service-connected PTSD.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected PTSD and service-connected neck strain, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities, the Board refers that discrete claim to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2014).

In his January 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent October 2014 statement, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

Following the most recent readjudication of these claims by the RO in the October 2012 Supplemental SOC (SSOC) and February 2013 SOC, additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in an April 2015 statement.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of:  (1) entitlement to a TDIU due exclusively to the service-connected PTSD with secondary psychotic disorder and alcohol dependence and the service-connected neck strain, prior to August 14, 2014; (2) entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD with secondary psychotic disorder and alcohol dependence; and, (3) entitlement to an initial disability rating in excess of 70 percent for PTSD with secondary psychotic disorder and alcohol dependence, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2011, prior to the promulgation of a decision, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for bilateral heel pain is requested.

2.  In December 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for skin rashes is requested.

3.  Prior to March 8, 2011, the Veteran's neck strain was manifested by forward flexion of the cervical spine to 30 degrees, even when considering his pain and functional impairment, but was not manifested by intervertebral disc syndrome (IVDS) or ankylosis.

4.  From March 8, 2011, to August 13, 2014, the Veteran's neck strain was manifested by more than 0 degrees but less than 15 degrees of forward flexion of the cervical spine, even with consideration of his pain and functional impairment, but was not manifested by IVDS or ankylosis.

5.  Since August 14, 2014, the Veteran's neck strain has been manifested by IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

6.  Since August 14, 2014, the Veteran's neck strain has been additionally manifested by moderate incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals) of his right upper extremity (major side).

7.  Since August 14, 2014, the Veteran's neck strain has been additionally manifested by moderate incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals) of his left upper extremity (minor side).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral heel pain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for skin rashes by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  Prior to March 8, 2011, the criteria for an initial disability rating in excess of 20 percent for the neck strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2014).

4.  From March 8, 2011, to August 13, 2014, the criteria for a 30 percent initial disability rating, but no higher, for the neck strain have been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2014).

5.  Since August 14, 2014, the criteria for a 60 percent initial disability rating, but no higher, for the neck strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2014).

6.  Since August 14, 2014, the criteria for an initial separate 40 percent disability rating for incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals) of the right upper extremity (major side), associated with the service-connected neck strain, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.1-4.14, 4.124a, DC 8510 (2014).

7.  Since August 14, 2014, the criteria for an initial separate 30 percent disability rating for incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals) of the left upper extremity (minor side), associated with the service-connected neck strain, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.1-4.14, 4.124a, DC 8510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Bilateral Heels and Skin Rashes

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his perfected appeals concerning the claims of entitlement to service connection for skin rashes and bilateral heel pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

II.  VA's Duties to Notify and Assist

Regarding the neck strain claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a neck strain.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in November 2009 before the grant of service connection for a neck strain was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in October 2014.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's neck strain claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

III.  Neck Strain Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5237, The General Rating Formula for Diseases and Injuries of the Spine, for his service-connected neck strain.  He seeks a higher initial evaluation.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Veteran also has a diagnosis of IVDS of the cervical spine.  See August 2014 VA examination.

DC 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine (described above) or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 60 percent is the maximum schedular disability rating available under DC 5243.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 
The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent beginning on March 8, 2011, and a higher disability rating of 60 percent beginning on August 14, 2014, for his service-connected neck strain.  

The Board will begin by addressing the 30 percent disability rating.  Specifically, since March 8, 2011, there is evidence of forward flexion of the cervical spine 15 degrees or less.  38 C.F.R. § 4.71a, DC 5237.  At a March 8, 2011, VA treatment visit, the Veteran's forward flexion of the cervical spine was to 2 degrees with consideration of his pain.  In a March 2013 Neck Disability Benefits Questionnaire (DBQ) examination filled out by the Veteran's treating physician, the Veteran's forward flexion of the cervical spine was to 5 degrees with consideration of his pain.  This evidence is supported by the remaining treatment records in the claims file and by the Veteran's statements of pain in his cervical spine throughout this appeal period.  Thus, the Veteran's service-connected neck strain is increased to 30 percent, retroactively effective from March 8, 2011, as his forward flexion of the cervical spine was 15 degrees or less during this appeal period.  38 C.F.R. § 4.71a, DC 5237.  

The Board will now address the 60 percent disability rating.  Specifically, since August 14, 2014, there is evidence of IVDS of the cervical spine with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  At the August 14, 2014, VA spine examination, the VA examiner determined that the Veteran had IVDS of the cervical spine with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  This evidence is supported by the remaining treatment records in the claims file and by the Veteran's statements of pain in his cervical spine throughout this appeal period.  Thus, the Veteran's service-connected neck strain is increased to 60 percent, retroactively effective from August 14, 2014.  38 C.F.R. § 4.71a, DC 5243.  
However, prior to March 8, 2011, the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected neck strain.  Specifically, prior to March 8, 2011, the evidence does not establish that the service-connected neck strain has been manifested by IVDS of the cervical spine with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or forward flexion of the cervical spine 15 degrees or less, or ankylosis, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DCs 5237, 5243.  The February 2010 VA examiner, following a physical examination of the Veteran, determined that the Veteran did not have anklylosis of the cervical spine.  At the February 2010 VA examination, the Veteran stated that his neck strain had not resulted in any incapacitation in the past 12 months.  At the examination, his forward flexion of the cervical spine was to 30 degrees, which included consideration of his pain.  There are no other VA examinations of record dated prior to March 8, 2011.  The treatment records dated prior to March 8, 2011, document neck pain and muscle spasms, but no evidence to warrant a higher disability rating.  See VA treatment record dated in September 2009.  Accordingly, prior to March 8, 2011, the evidence does not establish that the service-connected neck strain was manifested by IVDS of the cervical spine with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or forward flexion of the cervical spine 15 degrees or less, or ankylosis, to warrant a disability rating in excess of 20 percent.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

Additionally, from March 8, 2011, to August 13, 2014, the Veteran is not entitled to a disability rating in excess of 30 percent for his service-connected neck strain.  Specifically, from March 8, 2011, to August 13, 2014, the evidence does not establish that the service-connected neck strain has been manifested by 
IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or ankylosis, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DCs 5237, 5243.  In a March 2013 Neck DBQ examination filled out by the Veteran's treating physician, the Veteran did not have IVDS of the cervical spine or incapacitating episodes over the past 12 months due to IVDS.  The Veteran had ranges of motion of the cervical spine, albeit it limited, even with consideration of his pain, at the March 2013 DBQ examination.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  These ranges of motion do not document ankylosis of the cervical spine.  The treatment records dated from March 8, 2011, to August 13, 2014, do not provide any evidence contrary to that obtained at the VA examination.  Accordingly, from March 8, 2011, to August 13, 2014, the evidence does not establish that the service-connected neck strain has been manifested by IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or ankylosis, to warrant a disability rating in excess of 30 percent.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

Furthermore, since August 14, 2014, the Veteran is not entitled to a disability rating in excess of 60 percent for his service-connected neck strain.  Initially, the Board notes that a 60 percent is the maximum schedular disability rating available under DC 5243.  38 C.F.R. § 4.71a.  Under 38 C.F.R. § 4.71a, DC 5237, since August 14, 2014, the evidence does not establish that the service-connected neck strain has been manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, to warrant a higher disability rating.  At the August 14, 2014, VA spine examination, the VA examiner determined that the Veteran had favorable ankylosis of the cervical spine in which his neck was in ankylosis in all maneuvers, but did not determine that the Veteran had unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The treatment records dated since August 14, 2014, do not provide any evidence contrary to that obtained at the VA examination.  Accordingly, since August 14, 2014, the evidence does not establish that the service-connected neck strain has been manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, to warrant a disability rating in excess of 60 percent.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the cervical spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings than those already provided.  38 C.F.R. § 4.71a.  
In this regard, the Board notes that since March 8, 2011, the Veteran is already in receipt of the maximum schedular disability rating available for limitation of motion of the cervical spine under DC 5237.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Thus, even when considering the Veteran's pain, the requirements for higher disability ratings are not met.  Accordingly, the Board finds the current evaluations assigned adequately compensate the Veteran for the pain and functional impairment caused by his service-connected neck strain since March 8, 2011.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

Prior to March 8, 2011, at the February 2010 VA spine examination, the Veteran could not perform repetitive ranges of motion of the cervical spine because of pain and stiffness in his neck with ranges of motion.  The Veteran reported stiffness, fatigue, weakness, severe pain, and decreased motion in his neck.  The Veteran stated that his pain could be exacerbated by physical activity, and was relieved by over-the-counter medication.  During times of pain, the Veteran could function with medication.  During flare-ups of his neck, he experienced functional impairment, which he described as pain with neck movement, and limitation of motion of the joint, which he described as stiffness of the neck.  The Veteran reported that it was difficult to work with his neck "going out all the time," which could last for "days to weeks at a time, so I miss a lot of work."  Upon examination of the cervical spine, the VA examiner determined that there was no evidence of muscle spasm, guarding, weakness, loss of tone and atrophy of the limbs.  The effect of the service-connected disability on the Veteran's daily activity was limited ranges of motion in the neck.  

Prior to March 8, 2011, given that the Veteran was able to achieve the aforementioned ranges of motion of the cervical spine on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  The Board notes that the Veteran was not able to perform repetitive ranges of motion of the cervical spine at the February 2010 VA examination due to his pain.  However, the 20 percent disability rating contemplates the Veteran's pain and functional impairment from his cervical spine, which was manifested by 30 degrees of forward flexion at the examination.  A higher disability rating is not warranted unless the cervical spine demonstrates 15 degrees or less of cervical spine.  The evidence of record does not show that the Veteran's cervical spine is limited to 15 degrees or less of forward flexion, even with consideration of his pain, as at the February 2010 VA examination, the Veteran was able to perform 30 degrees of forward flexion even with his pain.  Further, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meet the impairment contemplated by the current scheduler disability rating prior to March 8, 2011, and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the cervical spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the cervical spine based on additional functional limitation following repetitive use or flare-ups of the joint prior to March 8, 2011.

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

Finally, the Board notes that the Veteran has a scar on his neck.  However, the Veteran is already in receipt of a separate disability rating for his this scar, and this issue is not currently on appeal.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the schedular criteria for a disability rating of 30 percent, but no higher, for the Veteran's service-connected neck strain have been met since March 8, 2011.  The schedular criteria for a disability rating of 60 percent, but no higher, for the Veteran's service-connected neck strain have been met since August 14, 2014.  The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected neck strain prior to March 8, 2011.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's neck strain fully address his symptoms, which include mainly pain, stiffness, fatigue, weakness, and limitation of motion of the neck, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the neck strain with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, stiffness, fatigue, weakness, and limitation of motion of the neck.  The regulations address limitation of motion, stiffness, fatigue, weakness, and pain, and the Veteran's pain upon motion and these symptoms were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the cervical spine were not severe enough to warrant higher disability ratings than those already assigned by the Board.  Thus, the Veteran's symptoms were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the TDIU is addressed in the remand section below.  Thus, no further discussion is required at this time.  

IV.  Neurological Considerations for the Neck Strain

In considering the Veteran's increased rating claim for his neck strain, the Board has also considered whether his service-connected neck strain includes neurological manifestations that warrant separate ratings.  Again, the General Rating Formula for Diseases and Injuries of the Spine indicates that all neurologic abnormalities associated with a service-connected spine disability shall be separately evaluated under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).

The medical evidence of record, combined with the Veteran's lay statements, establishes that his service-connected neck strain is also productive of radiculopathy in the upper bilateral extremities, effective August 14, 2014.  Thus, the Veteran is entitled to separate evaluations for these neurological manifestations of his bilateral upper extremities.  Id.

Initially, the Board notes that the Veteran is right-handed, as documented at the June 2007 VA General Medical Examination.  Thus, his right upper extremity is his major side.

Additionally, the August 2014 VA examiner determined that the specific nerves involved were C5/C6 nerve roots (upper radicular group) and C7 nerve roots (middle radicular group).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

DC 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  DC 8510 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side.  Moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.   

DC 8511 provides ratings for paralysis of the middle radicular group of nerves.  DC 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side.  Moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.   

Applying these criteria to the facts of this case, the Board finds that the Veteran has moderate incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals) of the bilateral upper extremities, which warrants a separate 40 percent rating for the right upper extremity (major side) and a 30 percent rating for the left upper extremity (minor side).  Specifically, at the August 14, 2014, VA spine examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's service-connected chronic cervical strain with favorable ankylosis and IVDS affected his upper radicular group.  The examiner found that the Veteran had decreased sensation to light touch in his inner/outer forearm and hand/fingers of the bilateral extremities.  The examiner determined that the Veteran had moderate radicular pain or signs/symptoms due to radiculopathy, to include paresthesias and/or dysesthesias and numbness, in his bilateral upper extremities.  The examiner found that the Veteran did not have any other neurologic abnormalities related to the cervical spine.  The examiner concluded that the Veteran's bilateral radiculopathy of the upper extremities was moderate on each side.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran does have radiculopathy of the bilateral upper extremities due to his service-connected neck strain, retroactively effective from August 14, 2014.  Therefore, resolving all reasonable doubt in her favor, the Board finds that the evidence warrants a separate 40 percent disability rating for the upper right extremity (major side) and a 30 percent disability rating for the upper left extremity (minor side) under DC 8510 for moderate incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  38 C.F.R. § 4.124a, DC 8510.  

However, the Veteran is not entitled to higher disability ratings for the bilateral upper extremities under DC 8510 or DC 8511 since the evidence of record does not establish that his incomplete paralysis is severe in each extremity.  Indeed, the August 14, 2014, VA examiner determined that the radiculopathy of the bilateral upper extremities was best rated as moderate in each arm.  The medical evidence obtained at the VA examination does not suggest that the upper extremities would be better rated as severe.  The treatment notes of record dated since August 14, 2014, do not provide contrary results.  The Board has considered the Veteran's subjective contentions, but finds these are outweighed by the remainder of the objective medical record.  Therefore, the Veteran's incomplete paralysis is best rated as moderate in his bilateral upper extremities.  38 C.F.R. § 4.124a, DCs 8510, 8511.  

Additionally, the Veteran is not entitled to separate disability ratings for his radiculopathy of the bilateral upper extremities prior to August 14, 2014.  Although the Veteran's subjective complaints of pain and numbness in his hands, arms, and shoulders are documented in the treatment records dated prior to August 14, 2014, none of the VA and private treatment providers, or the VA examiners, diagnose the Veteran with a neurological disorder of his upper bilateral extremities and associate this disorder with his service-connected neck strain prior to August 14, 2014.  Specifically, at the February 2010 VA spine examination, the Veteran denied any spasms, paresthesia, or numbness related to his service-connected neck strain.  The February 2010 VA examiner found that there was no evidence of radiating pain on movement or weakness. The examination of the cervical spine also revealed no sensory deficits from the C3-C8 levels.  A September 2011 private electromyography (EMG) diagnosed the Veteran with right carpel tunnel syndrome, but determined that the Veteran did not have any evidence of cervical spine radiculopathy or peripheral neuropathy.  The right carpel tunnel syndrome was not attributed by the private physician to the service-connected neck strain.  In a March 2013 DBQ examination filled out by the Veteran's treating physician, the Veteran was found to have no radicular pain or any other signs or symptoms due to radiculopathy.  His sensory and reflex examinations were normal.  The physician determined that the Veteran did not have any neurologic abnormalities related to his cervical spine.  Accordingly, the Veteran is not entitled to separate disability ratings for his radiculopathy of the bilateral upper extremities prior to August 14, 2014.

When, as here, there is this reasonable doubt, this doubt is resolved in the Veteran's favor, and separate initial disability ratings for radiculopathy of the bilateral upper extremities, associated with the service-connected neck strain, are granted, effective August 14, 2014.  See 38 C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue).


ORDER

The claim of entitlement to service connection for bilateral heel pain is dismissed.

The claim of entitlement to service connection for skin rashes is dismissed.

Prior to March 8, 2011, the claim of entitlement to an initial disability rating in excess of 20 percent for the neck strain is denied.

From March 8, 2011, to August 13, 2014, the claim of entitlement to a 30 percent initial disability rating, but no higher, for the neck strain is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Since August 14, 2014, the criteria for a 60 percent initial disability rating, but no higher, for the neck strain is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

A separate disability rating of 40 percent for incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals) of the right upper extremity (major side), associated with the service-connected neck strain, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A separate disability rating of 30 percent for moderate incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals) of his left upper extremity (minor side), associated with the service-connected neck strain, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Initially, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Spokane, Washington, are dated from November 2013.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Sleep Apnea Claim

The Veteran asserts that his currently diagnosed sleep apnea is due to his PTSD symptoms, to include his nightmares and flashbacks.  See Veteran statement dated in November 2007.  During the course of this appeal, the Veteran was diagnosed with sleep apnea by his private physician.  See June 2007 private treatment record.  The Veteran is currently service-connected for PTSD with secondary psychotic disorder and alcohol dependence.  To date, the Veteran has not been afforded a VA examination and medical opinion to determine the etiology of his sleep apnea, to include whether the sleep apnea is secondary to the service-connected PTSD.  38 C.F.R. § 3.310.  Therefore, the Board finds that a VA examination and medical opinion is required to determine the etiology of the sleep apnea.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310.  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  

PTSD Claim

The Veteran last was afforded a VA examination to determine the severity of the service-connected PTSD with secondary psychotic disorder and alcohol dependence in May 2011.  This examination is now four years old.  Since that examination, the Veteran was determined by OPM to be unable to work due to his service-connected PTSD and placed on disability retirement in March 2014.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected PTSD with secondary psychotic disorder and alcohol dependence.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

TDIU Claim Prior to August 8, 2014

Initially, regarding this claim, the Board notes that the TDIU claim is moot effective August 14, 2014.  As of August 14, 2014, the Veteran is in receipt of a 100 percent schedular disability rating as a result of this Board decision.  38 C.F.R. § 4.25 (see Combined Ratings Table).  The governing regulation, 38 C.F.R. § 4.16 (2014), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran is in receipt of a 100 percent schedular disability rating since August 14, 2014.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible, under the terms of the regulation, for a TDIU rating since August 14, 2014.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  However, prior to August 14, 2014, even with the grants awarded in this Board decision, the Veteran is not in receipt of a 100 percent schedular disability rating.  Thus, the Board is remanding the TDIU claim prior to August 14, 2014, for further development.

In this regard, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected neck strain and PTSD with secondary psychotic disorder and alcohol dependence currently preclude him from performing substantially gainful employment prior to August 14, 2014.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to these two service-connected disabilities, which are currently on appeal.  The Veteran reiterated these statements to the OPM in March 2014 when he was seeking disability retirement, and OPM determined that the Veteran was unable to work due to his service-connected PTSD.  Although the Veteran has been afforded VA examinations, a VA medical opinion regarding the functional impairment caused by these two service-connected disabilities exclusively and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Spokane, Washington, VAMC since November 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Send the Veteran another VCAA letter pertaining to his sleep apnea claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

3.  Schedule the Veteran for an appropriate VA examination to address the etiology of his currently diagnosed sleep apnea.  The claims files must be reviewed by the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

(A)  Is at least as likely as not that the Veteran's currently diagnosed sleep apnea was caused by his service-connected PTSD with secondary psychotic disorder and alcohol dependence, to include the medications taken for this service-connected disability?

(B)  Is at least as likely as not that the Veteran's currently diagnosed sleep apnea was aggravated (permanently worsened beyond normal progression) by his service-connected PTSD with secondary psychotic disorder and alcohol dependence, to include the medications taken for this service-connected disability?

In forming his or her opinion, the examiner is asked to consider the Veteran's and his spouse's lay statements regarding the progression of the Veteran's sleep apnea, and the Internet articles from the Veteran regarding the Gulf War and his service in the Persian Gulf.  Comment on whether these lay statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD with secondary psychotic disorder and alcohol dependence.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected PTSD with secondary psychotic disorder and alcohol dependence should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's connected PTSD with secondary psychotic disorder and alcohol dependence is manifested by total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A complete rationale should be provided.

5.  Schedule the Veteran for a VA medical opinion to determine the functional impairment due to the pathology, symptoms and signs of his service-connected neck strain and PTSD with secondary psychotic disorder and alcohol dependence, prior to August 14, 2014.  The claims file and a copy of this remand must be provided to the examiner for review.  If the examiner determines that an examination(s) is required before this medical opinion can be provided, then such examination should be scheduled.  

The examiner should provide an opinion on the following, and complete rationale for any opinion expressed should be provided:

Prior to August 14, 2014, did the Veteran's service-connected neck strain and/or PTSD with secondary psychotic disorder and alcohol dependence prevent him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms and signs associated with those disabilities?

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


